DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of July 22, 2021. The rejections are stated below. Claims 1-19 are pending and have been examined.

Claim Interpretation
2.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Intended Use
3.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
	Claim 1 recites “processor disposed in communication with the memory and configured to issue a plurality of processor-executable instructions from the component collection, the processor- executable instructions structured as”. The limitation of “obtain, via at least one processor, a portfolio construction request data structure, the portfolio construction request data structure structured to include a set of optimization parameters including a universe of securities, a time period length, a conditional value at risk portion, a conditional value at risk threshold, a portfolio value amount;
determine, via at least one processor, a set of stimulated market scenarios associated with the time period length, the set of simulated market scenarios generated using a set of multi- variate mixture data structures, each simulated market scenario in the set of simulated market scenarios structured to comprise a set of stimulated market factor values; retrieve, via at least one processor, a set of expected returns for securities in the universe of securities for the set of stimulated market scenarios, each expected return 1n the set of expected returns configured as calculated for a security during a simulated market scenario using the respective security’s conditional Beta during the respective simulated market scenario, determined using a set of decision tree ensembles, trained to estimate conditional Beta of the respective security, based on a first subset of the set of simulated market factor values, and the respective security’s conditional default probability during the respective simulated market scenario, determined using a set of decision tree ensembles, trained to estimate conditional default probability of the respective security, based on a second subset of the set of simulated market factor values;
optimize, via at least one processor, portfolio weights of securities in the universe of securities in accordance with the conditional value at risk portion, the conditional value at risk threshold, and the portfolio value amount, using the set of expected returns, to generate a set of tradeable transactions that maximize expected portfolio return of an optimized portfolio; and execute, via at least one processor, the set of tradeable transactions to generate the optimized portfolio” is intended use and not given patentable weight. 
	Claim 2 recites “the instructions to generate the set of simulated market scenarios using the set of multi-variate mixture datastructures are structured to comprise instructions to”. The limitation of “determine, via at least one processor, a set of historical market scenarios and a set of time period buckets; determine, via at least one processor, for each time period bucket from the set of time period buckets, a subset of historical market scenarios, from the set of historical market scenarios, associated with the respective time period bucket; train, via at least one processor, for each time period bucket from the set of time period buckets, a multi-variate mixture datastructure, from the set of multi-variate mixture datastructures, using the subset of historical market scenarios associated with the respective time period bucket; determine, via at least one processor, for each time period bucket from the set of time period buckets, a number of simulated market scenarios to generate using the trained multi- variate mixture datastructure associated with the respective time period bucket; and generate, via at least one processor, for each time period bucket from the set of time period buckets, the determined number of simulated market scenarios for the respective time period bucket, using the trained multi-variate mixture datastructure associated with the respective time period bucket” is intended use and not given patentable weight. 
	Claim 3 recites “computer readable memory with stored instructions to initiate a purchasing action to purchase the item for the customer when the savings account has sufficient funds to purchase the item”. The limitation of “determine, via at least one processor, a historical data set and a set of market factors; determine, via at least one processor, a set of rolling window periods for the historical data set; and calculate, via at least one processor, for each market factor from the set of market factors, for each rolling window period from the set of rolling window periods, a change to the respective market factor during the respective rolling window period, each historical market scenario from the set of historical market scenarios structured to comprise calculated changes to the set of market factors during a rolling window period” is intended use and not given patentable weight. 
 	Claim 4 recites “further, comprising: the instructions to calculate a change to a market factor during a rolling window period are structured to comprise instructions to”. The limitation of “determine, via at least one processor, the delta between values of the market factor at two time point of the rolling window period” is intended use and not given patentable weight. 
Claim 6 recites “the length of a rolling window period is structured to be equal to the time period length”. The limitation of “structured to be equal to the time period length” is intended use and not given patentable weight. 
Claim 7 recites “the set of time period buckets is structured to have a fixed length for each time period bucket”. The limitation of “structured to have a fixed length for each time period bucket” is intended use and not given patentable weight. 
Claim 8 recites “the set of time period buckets is structured to have variable lengths, the variable length for each time period bucket reflective of changes 1n volatilities and correlations of the set of historical market scenarios”. The limitation of “structured to have variable lengths, the variable length for each time period bucket reflective of changes 1n volatilities and correlations of the set of historical market scenarios” is intended use and not given patentable weight. 
Claim 9 recites “further, comprising: the instructions to calculate a change to a market factor during a rolling window period are structured to comprise instructions to”. The limitation of “determine, via at least one processor, for each market factor from the set of market factors, a distribution to use for the respective market factor for the time period bucket, fit, via at least one processor, for each market factor from the set of market factors, the distribution to use for the respective market factor for the time period bucket using the associated subset of historical market scenarios; determine, via at least one processor, a copula for the set of market factors for the time period bucket; and train, via at least one processor, the multi-variate mixture datastructure for the time period bucket using the fitted distributions and the copula for the set of market factors” is intended use and not given patentable weight. 
Claim 10 recites “the instructions to fit the distribution to use for a market factor for the time period bucket using the associated subset of historical market scenarios are structured to comprise instructions to calculate the mean of the market factor’s values in the associated subset of historical market scenarios”. The limitation of “instructions to fit the distribution to use for a market factor for the time period bucket using the associated subset of historical market scenarios are structured to comprise instructions to calculate the mean of the market factor’s values in the associated subset of historical market scenarios” is intended use and not given patentable weight. 
Claim 11 recites “the instructions to generate simulated market scenarios for a time period bucket, using the trained multi-variate mixture datastructure associated with the time period bucket, are structured to comprise instructions to”. The limitation of “generate a stimulated market scenario, from the simulated market scenarios for the time period bucket, by sampling the trained multi-variate mixture datastructure associated with the time period bucket” is intended use and not given patentable weight. 
Claim 15 recites “the portfolio weights of securities in the universe of securities are structured to be optimized by finding a mixed integer linear programming portfolio solution”. The limitation of “structured to be optimized by finding a mixed integer linear programming portfolio solution”” is intended use and not given patentable weight. 

Claim 19 recites “A machine learning portfolio generating processor-implemented process, comprising executing processor-executable instructions to”. The limitation of “obtain, via at least one processor, a portfolio construction request datastructure, the portfolio construction request datastructure structured to include a set of optimization parameters including a universe of securities, a time period length, a conditional value at risk portion, a conditional value at risk threshold, a portfolio value amount; determine, via at least one processor, a set of stimulated market scenarios associated with the time period length, the set of simulated market scenarios generated using a set of multi- variate mixture datastructures, each simulated market scenario in the set of simulated market scenarios structured to comprise a set of stimulated market factor values; retrieve, via at least one processor, a set of expected returns for securities in the universe of securities for the set of simulated market scenarios, each expected return 1n the set of expected returns configured as calculated for a security during a simulated market scenario using” is intended use and not given patentable weight. 

Not Positively Recited
4.	The following limitations are not positively recited, and do not differentiate the claims from the prior art:
“further, comprising: the processor-executable instructions structured as: filter, via at least one processor, the set of simulated market scenarios associated with the time period length based on specified ranges of allowable values for specified customized market factors” (Claim 12– there’s no positively recited step of filtering).
“further, comprising: the processor-executable instructions structured as: filter, via at least one processor, the set of simulated market scenarios associated with the time period length based on specified business cycle settings” (Claim 13– there’s no positively recited step of filtering).

“further, comprising: the processor-executable instructions structured as: initialize, via at least one processor, starting portfolio weights of securities in the universe of securities to benchmark portfolio weights of a benchmark portfolio” (Claim 14– there’s no positively recited step of initializing).

“the set of simulated market scenarios is further generated using a set of deep learning neural networks” (Claim 16– there’s no positively recited step of the set of simulated market scenarios is further generated using a set of deep learning neural networks).

“A machine learning portfolio generating processor-readable, non-transient medium, comprising processor-executable instructions structured as: obtain, via at least one processor, a portfolio construction request datastructure, the portfolio construction request datastructure structured to include a set of optimization parameters including a universe of securities, a time period length, a conditional value at risk portion, a conditional value at risk threshold, a portfolio value amount; determine, via at least one processor, a set of stimulated market scenarios associated with the time period length, the set of simulated market scenarios generated using a set of multi- variate mixture datastructures, each simulated market scenario in the set of simulated market scenarios structured to comprise a set of stimulated market factor values” (Claim 17-18) there’s no positively recited step of obtaining, determining, retrieving, optimizing, or executing).




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	 Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claim 1 is directed to a computer implemented system for portfolio optimization.
Claim 1 is directed to the abstract idea of “portfolio optimization” which is grouped under “organizing human activity… fundamental economic practice” [mitigating risk) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites “machine learning portfolio generating apparatus, comprising:
a …;
a … in the …;
a … disposed in communication with the … and configured to issue a plurality of … from the component collection, the … structured as:
obtain, via at least …, a portfolio construction request …, the portfolio construction request … structured to include a set of optimization parameters including a universe of securities, a time period length, a conditional value at risk portion, a conditional value at risk threshold, a portfolio value amount;
determine, via at least …, a set of stimulated market scenarios associated with the time period length, the set of simulated market scenarios generated using a set of multi- variate mixture …, each simulated market scenario in the set of simulated market scenarios structured to comprise a set of stimulated market factor values;
retrieve, via at least …, a set of expected returns for securities in the universe of securities for the set of simulated market scenarios, each expected return 1n the set of expected returns configured as calculated for a security during a simulated market scenario using:
the respective security’s conditional Beta during the respective simulated market scenario, determined using a set of decision tree ensembles, trained to estimate conditional Beta of the respective security, based on a first subset of the set of simulated market factor values, and the respective security’s conditional default probability during the respective simulated market scenario, determined using a set of decision tree ensembles, trained to estimate conditional default probability of the respective security, based on a second subset of the set of simulated market factor values;
optimize, via at least …, portfolio weights of securities in the universe of securities in accordance with the conditional value at risk portion, the conditional value at risk threshold, and the portfolio value amount, using the set of expected returns, to generate a set of tradeable transactions that maximize expected portfolio return of an optimized portfolio; and
execute, via at …, the set of tradeable transactions to generate the optimized portfolio”. 
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “memory, component collection in the memory, processor, datastructure, processor-executable instructions” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] portfolio optimization (obtain, determine, retrieve” by the computer).  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe portfolio optimization (obtain, determine, retrieve” by the computer) using computer technology (memory, component collection in the memory, processor, datastructure, processor-executable instructions]. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 


Similar arguments can be extended to other independent claims 17-19 and hence claim 17-19 stands rejected on similar grounds as claim 1.

The limitations of claim 2-16 further defines the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Therefore, the claims 1-19 are directed to an abstract idea. Thus, the claims 1-19 are not patent-eligible.

Claim Rejections – 35 USC §112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Lack of Algorithm
8.	Claims 1 and 17-19 each recite “the portfolio construction request datastructure structured to include a set of optimization parameters including a universe of securities, a time period length, a conditional value at risk portion, a conditional value at risk threshold, a portfolio value amount”. However, the specification does not provide details on what the limitation, “data structure structured to”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I) 

9.	Claims 1 and 17-19 each recite “the set of simulated market scenarios generated using a set of multi- variate mixture data structures”. However, the specification does not provide details on what the limitation, “generated using a set of multi- variate mixture data structures”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I) 

10.	Claims 1 and 17-19 each recite “each expected return 1n the set of expected returns configured as calculated for a security during a simulated market scenario”. However, the specification does not provide details on what the limitation, “configured as calculated”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I) 

11.	Claims 1 and 17-19 each recite “the respective security’s conditional Beta during the respective simulated market scenario, determined using a set of decision tree ensembles, trained to estimate conditional Beta of the respective security”. However, the specification does not provide details on what the limitation, “trained to estimate conditional Beta”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I) 

12.	Claims 1 and 17-19 each recite “determined using a set of decision tree ensembles, trained to estimate conditional Beta of the respective security”, comprises. However, the specification does not provide details on what the limitation, “trained to estimate conditional Beta”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.  

13.	Claims 1 and 17-19 each recite “using the set of expected returns, to”, comprises. However, the specification does not provide details on what the limitation, “using the set of expected returns, to”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.

14.	Claim 3 recites “historical market scenarios structured to”, comprises. However, the specification does not provide details on what the limitation, “historical market scenarios structured to”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.

15.	Claim 6 recites “the length of a rolling window period is structured to”, comprises. However, the specification does not provide details on what the limitation, “rolling window period is structured to”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.

16.	Claim 7 recites “the set of time period buckets is structured to”, comprises. However, the specification does not provide details on what the limitation, “the set of time period buckets is structured to”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.

17.	Claim 8 recites “the set of time period buckets is structured to”, comprises. However, the specification does not provide details on what the limitation, “rolling window period is structured to”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.

18.	Claim 9 recites “using the associated subset of historical market scenarios are structured to comprise instructions to”, comprises. However, the specification does not provide details on what the limitation, “using the associated subset of historical market scenarios”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.

19.	Claims 9 and 11 each recite “train, via at least one processor, the multi-variate mixture datastructure for the time period bucket using the fitted distributions and the copula for the set of market factors”, comprises. However, the specification does not provide details on what the limitation, “train, via at least one processor”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.

20.	Claim 11 recites “by sampling the trained multi-variate mixture datastructure”, comprises. However, the specification does not provide details on what the limitation, “by sampling the trained multi-variate mixture datastructure”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.

21.	Claim 15 recites “the portfolio weights of securities in the universe of securities are structed to be optimized”, comprises. However, the specification does not provide details on what the limitation, “the portfolio weights of securities in the universe of securities are structed to be optimized”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.

22.	Claim 16 recites “the set of simulated market scenarios is further generated using a set of deep learning neural networks”, comprises. However, the specification does not provide details on what the limitation, “generated using a set of deep learning neural networks”, comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.

Claim Rejections – 35 USC §112

23.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


24.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 





Means Plus Function
25.	Claim 18 recites:
	“means to process processor-executable instructions; means to issue processor-issuable instructions from a processor-executable component collection via the means to process processor-executable instructions…….”.
	
26.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “operable to”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
The claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
27.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
28.	Claims 1-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 17/383289, claims 1-19 of copending Application No. 17/383300, claims 1-20 of copending Application No. 17/383320, claims 1-20 of copending Application No. 17/383323, and claims 1-20 of copending Application No. 17/383329.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
29.	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Claim Rejections – 35 USC 102

30.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the rejections under this section made in this Office action.

A person shall be entitled to a patent unless -

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


31.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramanathan et al. [US Pub No. 2021/0374761 A1].

32.	Regarding claim 1, Ramanthan discloses a machine learning portfolio generating apparatus, comprising:
a memory;
a component collection in the memory;
a processor disposed in communication with the memory and configured to issue a plurality of processor-executable instructions from the component collection, the processor- executable instructions structured as:
obtain, via at least one processor, a portfolio construction request datastructure, the portfolio construction request datastructure structured to include a set of optimization parameters including a universe of securities, a time period length, a conditional value at risk portion, a conditional value at risk threshold, a portfolio value amount (0065);
determine, via at least one processor, a set of stimulated market scenarios associated with the time period length, the set of simulated market scenarios generated using a set of multi- variate mixture datastructures, each simulated market scenario in the set of simulated market scenarios structured to comprise a set of stimulated market factor values (0065);
retrieve, via at least one processor, a set of expected returns for securities in the universe of securities for the set of simulated market scenarios, each expected return 1n the set of expected returns configured as calculated for a security during a simulated market scenario using:
the respective security’s conditional Beta during the respective simulated market scenario, determined using a set of decision tree ensembles, trained to estimate conditional Beta of the respective security, based on a first subset of the set of simulated market factor values, and the respective security’s conditional default probability during the respective simulated market scenario, determined using a set of decision tree ensembles, trained to estimate conditional default probability of the respective security, based on a second subset of the set of simulated market factor values (0065);
optimize, via at least one processor, portfolio weights of securities in the universe of securities in accordance with the conditional value at risk portion, the conditional value at risk threshold, and the portfolio value amount, using the set of expected returns, to generate a set of tradeable transactions that maximize expected portfolio return of an optimized portfolio (0065); and
execute, via at least one processor, the set of tradeable transactions to generate the optimized portfolio (0065).

33.	Regarding claim 17, Ramanthan discloses machine learning portfolio generating processor-readable, non-transient medium, comprising processor-executable instructions structured as:
obtain, via at least one processor, a portfolio construction request datastructure, the portfolio construction request datastructure structured to include a set of optimization parameters including a universe of securities, a time period length, a conditional value at risk portion, a conditional value at risk threshold, a portfolio value amount (0065);
determine, via at least one processor, a set of stimulated market scenarios associated with the time period length, the set of simulated market scenarios generated using a set of multi- variate mixture datastructures, each simulated market scenario in the set of simulated market scenarios structured to comprise a set of stimulated market factor values (0065);
retrieve, via at least one processor, a set of expected returns for securities in the universe of securities for the set of simulated market scenarios, each expected return 1n the set of expected returns configured as calculated for a security during a simulated market scenario using:
the respective security’s conditional Beta during the respective simulated market scenario, determined using a set of decision tree ensembles, trained to estimate conditional Beta of the respective security, based on a first subset of the set of simulated market factor values, and the respective security’s conditional default probability during the respective simulated market scenario, determined using a set of decision tree ensembles, trained to estimate conditional default probability of the respective security, based on a second subset of the set of simulated market factor values (0065);
optimize, via at least one processor, portfolio weights of securities in the universe of securities in accordance with the conditional value at risk portion, the conditional value at risk threshold, and the portfolio value amount, using the set of expected returns, to generate a set of tradeable transactions that maximize expected portfolio return of an optimized portfolio (0065); and
execute, via at least one processor, the set of tradeable transactions to generate the optimized portfolio (0065).

34.	Regarding claim 18, Ramanthan discloses a machine learning portfolio generating processor-implemented system, comprising
means to process processor-executable instructions; means to issue processor-issuable instructions from a processor-executable component collection via the means to process processor-executable instructions, the processor-issuable instructions structured as::
obtain, via at least one processor, a portfolio construction request datastructure, the portfolio construction request datastructure structured to include a set of optimization parameters including a universe of securities, a time period length, a conditional value at risk portion, a conditional value at risk threshold, a portfolio value amount (0065);
determine, via at least one processor, a set of stimulated market scenarios associated with the time period length, the set of simulated market scenarios generated using a set of multi- variate mixture datastructures, each simulated market scenario in the set of simulated market scenarios structured to comprise a set of stimulated market factor values (0065);
retrieve, via at least one processor, a set of expected returns for securities in the universe of securities for the set of simulated market scenarios, each expected return 1n the set of expected returns configured as calculated for a security during a simulated market scenario using:
the respective security’s conditional Beta during the respective simulated market scenario, determined using a set of decision tree ensembles, trained to estimate conditional Beta of the respective security, based on a first subset of the set of simulated market factor values, and the respective security’s conditional default probability during the respective simulated market scenario, determined using a set of decision tree ensembles, trained to estimate conditional default probability of the respective security, based on a second subset of the set of simulated market factor values (0065);
optimize, via at least one processor, portfolio weights of securities in the universe of securities in accordance with the conditional value at risk portion, the conditional value at risk threshold, and the portfolio value amount, using the set of expected returns, to generate a set of tradeable transactions that maximize expected portfolio return of an optimized portfolio (0065); and
execute, via at least one processor, the set of tradeable transactions to generate the optimized portfolio (0065).

35.	Regarding claim 19, Ramanthan discloses a machine learning portfolio generating processor-implemented process, comprising executing processor-executable instructions to:
obtain, via at least one processor, a portfolio construction request datastructure, the portfolio construction request datastructure structured to include a set of optimization parameters including a universe of securities, a time period length, a conditional value at risk portion, a conditional value at risk threshold, a portfolio value amount (0065, 0069);
determine, via at least one processor, a set of stimulated market scenarios associated with the time period length, the set of simulated market scenarios generated using a set of multi- variate mixture datastructures, each simulated market scenario in the set of simulated market scenarios structured to comprise a set of stimulated market factor values (0056, 0064-0065);
retrieve, via at least one processor, a set of expected returns for securities in the universe of securities for the set of simulated market scenarios, each expected return 1n the set of expected returns configured as calculated for a security during a simulated market scenario using:
the respective security’s conditional Beta during the respective simulated market scenario, determined using a set of decision tree ensembles, trained to estimate conditional Beta of the respective security, based on a first subset of the set of simulated market factor values, and the respective security’s conditional default probability during the respective simulated market scenario, determined using a set of decision tree ensembles, trained to estimate conditional default probability of the respective security, based on a second subset of the set of simulated market factor values (0056, 0064-0065);
optimize, via at least one processor, portfolio weights of securities in the universe of securities in accordance with the conditional value at risk portion, the conditional value at risk threshold, and the portfolio value amount, using the set of expected returns, to generate a set of tradeable transactions that maximize expected portfolio return of an optimized portfolio (0056, 0064-0065); and
execute, via at least one processor, the set of tradeable transactions to generate the optimized portfolio (0056, 0064-0065).

36.	Regarding claim 2, Ramanthan discloses the apparatus of claim 1, further, comprising: the instructions to generate the set of simulated market scenarios using the set of multi-variate mixture datastructures are structured to comprise instructions to determine, via at least one processor, a set of historical market scenarios and a set of time period buckets; determine, via at least one processor, for each time period bucket from the set of time period buckets, a subset of historical market scenarios, from the set of historical market scenarios, associated with the respective time period bucket; train, via at least one processor, for each time period bucket from the set of time period buckets, a multi-variate mixture datastructure, from the set of multi-variate mixture datastructures, using the subset of historical market scenarios associated with the respective time period bucket; determine, via at least one processor, for each time period bucket from the set of time period buckets, a number of simulated market scenarios to generate using the trained multi- variate mixture datastructure associated with the respective time period bucket; and generate, via at least one processor, for each time period bucket from the set of time period buckets, the determined number of simulated market scenarios for the respective time period bucket, using the trained multi-variate mixture datastructure associated with the respective time period bucket (0065).

37.	Regarding claim 3, Ramanthan discloses apparatus of claim 1, further, comprising: the instructions to generate the set of simulated market scenarios using the set of multi-variate mixture datastructures are structured to comprise instructions to determine, via at least one processor, a set of historical market scenarios and a set of time period buckets; determine, via at least one processor, for each time period bucket from the set of time period buckets, a subset of historical market scenarios, from the set of historical market scenarios, associated with the respective time period bucket; train, via at least one processor, for each time period bucket from the set of time period buckets, a multi-variate mixture datastructure, from the set of multi-variate mixture datastructures, using the subset of historical market scenarios associated with the respective time period bucket; determine, via at least one processor, for each time period bucket from the set of time period buckets, a number of simulated market scenarios to generate using the trained multi- variate mixture datastructure associated with the respective time period bucket; and generate, via at least one processor, for each time period bucket from the set of time period buckets, the determined number of simulated market scenarios for the respective time period bucket, using the trained multi-variate mixture datastructure associated with the respective time period bucket (0065).

38.	Regarding claim 4, Ramanthan the apparatus of claim 3, further, comprising: the instructions to calculate a change to a market factor during a rolling window period are structured to comprise instructions to: 
determine, via at least one processor, the delta between values of the market factor at two time point of the rolling window period (0065).

39.	Regarding claim 5, Ramanthan discloses the apparatus of claim 4, further, comprising: the processor-executable instructions structured as: determine, via at least one processor, that historical data for the market factor during the rolling window period is unavailable for a time point; and impute, via at least one processor, the unavailable historical data for the time point using a k- Nearest Neighbors method (0065).

40.	Regarding claim 6, Ramanthan discloses the apparatus of claim 3, further, comprising: the length of a rolling window period is structured to be equal to the time period length (0065).

41.	Regarding claim 7, Ramanthan discloses the apparatus of claim 2, further, comprising: the set of time period buckets 1s structured to have a fixed length for each time period bucket (0065).

42.	Regarding claim 8, Ramanthan discloses the apparatus of claim 2, further, comprising: the set of time period buckets is structured to have variable lengths, the variable length for each time period bucket reflective of changes 1n volatilities and correlations of the set of historical market scenarios (0065).

43.	Regarding claim 9, Ramanthan discloses the apparatus of claim 3, further, comprising: the instructions to train a multi-variate mixture datastructure for a time period bucket using the associated subset of historical market scenarios are structured to comprise instructions to: determine, via at least one processor, for each market factor from the set of market factors, a distribution to use for the respective market factor for the time period bucket, fit, via at least one processor, for each market factor from the set of market factors, the distribution to use for the respective market factor for the time period bucket using the associated subset of historical market scenarios; determine, via at least one processor, a copula for the set of market factors for the time period bucket; and train, via at least one processor, the multi-variate mixture datastructure for the time period bucket using the fitted distributions and the copula for the set of market factors (0065).

44.	Regarding claim 10, Ramanthan discloses the apparatus of claim 9, further, comprising: the instructions to fit the distribution to use for a market factor for the time period bucket using the associated subset of historical market scenarios are structured to comprise instructions to calculate the mean of the market factor’s values in the associated subset of historical market scenarios (0065).

45.	Regarding claim 11, Ramanthan discloses the apparatus of claim 2, further, comprising: the instructions to generate simulated market scenarios for a time period bucket, using the trained multi-variate mixture datastructure associated with the time period bucket, are structured to comprise instructions to: generate a stimulated market scenario, from the simulated market scenarios for the time period bucket, by sampling the trained multi-variate mixture datastructure associated with the time period bucket (0065).

46.	Regarding claim 12, Ramanthan discloses the apparatus of claim 1, further, comprising: the processor-executable instructions structured as: filter, via at least one processor, the set of simulated market scenarios associated with the time period length based on specified ranges of allowable values for specified customized market factors (0065).

47.	Regarding claim 13, Ramanthan discloses the apparatus of claim 1, further, comprising: the processor-executable instructions structured as: filter, via at least one processor, the set of simulated market scenarios associated with the time period length based on specified ranges of allowable values for specified customized market factors (0065).

48.	Regarding claim 14, Ramanthan discloses the apparatus of claim 1, further, comprising: the processor-executable instructions structured as: initialize, via at least one processor, starting portfolio weights of securities in the universe of securities to benchmark portfolio weights of a benchmark portfolio (0065).

49.	Regarding claim 15, Ramanthan discloses the apparatus of claim 1, further, comprising: the portfolio weights of securities in the universe of securities are structured to be optimized by finding a mixed integer linear programming portfolio solution (0065).

50.	Regarding claim 16, discloses the apparatus of claim 1, further, comprising: the set of stimulated market scenarios is further generated using a set of deep learning neural networks (0065).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789. The examiner can normally be reached Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                      




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)